DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-7), species 2 - Fig. 2, subspecies A in the reply filed on 2/23/22 without traverse is acknowledged.  Claims 5, 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 6, 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “(i) compressing” skips (h) and creates uncertainty as to whether there is a step (h) or not.

	In regard to claim 2, the recitation, “make-up gas stream” is not consistent with the previous recitation of the make-up refrigerant stream.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knapp (US 2959020).
	In regard to claim 1, Knapp teaches a method (see whole disclosure) for liquefying a feed gas stream (12) rich in methane (column 2, line 70), comprising: 
(a) providing the feed gas stream (12) at a pressure less than 1,200 psia (column 3, line 46, 50 psi); 

(c) cooling the compressed refrigerant stream (via 38) by indirect heat exchange with an ambient temperature air or water (column 3, line 60-65), to produce a compressed, cooled refrigerant stream (some of fluid in 42); 
(d) expanding the compressed, cooled refrigerant stream (via 62) in at least one work producing expander (62; column 6, line 10), thereby producing an expanded, cooled refrigerant stream (after 62); 
(e) including mixing part of the expanded, cooled refrigerant stream (after 62) with a make-up refrigerant stream (part of 46) in a separator (52), thereby condensing heavy hydrocarbon components from the make-up refrigerant stream (part of) and forming a gaseous expanded, cooled refrigerant stream (part of 64);
(f) passing the gaseous expanded, cooled refrigerant stream (part of 64) through a heat exchanger zone (14, 16) to form a warm refrigerant stream (part of fluid after 14, 16); 
(g) passing the feed gas stream (12) through the heat exchanger zone (14, 16) to cool at least part (part in 44 to become liquid) of the feed gas stream (12) by indirect heat exchange with the gaseous expanded, cooled refrigerant stream (part of 64), thereby forming a liquefied gas stream (liquid sent to 10); and 
(h) compressing the warm refrigerant stream (part of fluid after 14, 16) to produce the compressed refrigerant stream (portion of fluid from 36 to 38).
In regard to claim 2, Knapp teaches 2controlling a flow rate of the make-up gas stream (gas part of 44) into the separator (52) to maintain at least one pressure at a 
In regard to claim 3, Knapp teaches collecting the condensed heavy hydrocarbon components in the separator (52); and discharging the condensed heavy hydrocarbon components (via line 54) to maintain a desired liquid level (steady state level in separator) in the separator (52). 
In regard to claim 6, Knapp teaches that the make-up gas stream (part of 46) comprises a portion of the feed gas stream (12).
In regard to claim 7, Knapp teaches that the make-up gas stream (part of 46) comprises a mixture of methane with at least one component having a molecular weight heavier (column 1, line 70-73) than methane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta (US 2009/0217701) in view of Roberts (US 2011/0036121).
	In regard to claim 1, Minta teaches a method (see whole disclosure, including fig. 1) for liquefying a feed gas stream (10) rich in methane (para. 2, 25), comprising: 
(a) providing the feed gas stream (10) at a pressure less than 1,200 psia (para. 25); 
(b) providing a compressed refrigerant stream (12) with a pressure greater than or equal to 1,500 psia (para. 12, 33); 
(c) cooling the compressed refrigerant stream (12) by indirect heat exchange with an ambient temperature air or water (30; para. 27), to produce a compressed, cooled refrigerant stream (after 30); 
(d) expanding the compressed, cooled refrigerant stream (via 40) in at least one work producing expander (40), thereby producing an expanded, cooled refrigerant stream (13); 
(f) passing a gaseous expanded, cooled refrigerant stream (13) through a heat exchanger zone (including 50, 55) to form a warm refrigerant stream (after 50); 

(h) compressing the warm refrigerant stream (with 60, 20) to produce the compressed refrigerant stream (12).  
Minta does not explicitly teach step (e) including mixing part or all of the expanded, cooled refrigerant stream with a make-up refrigerant stream in a separator, thereby condensing heavy hydrocarbon components from the make-up refrigerant stream and forming a gaseous expanded, cooled refrigerant stream.
However, Roberts (Fig. 2-3) teaches mixing at least part of an expanded, cooled refrigerant stream (142) with a make-up refrigerant stream (10; interpreted as a fluid that is added to the refrigeration cycle) in a separator (204, 162), thereby condensing heavy hydrocarbon components (see methane is condensed and therefore heavier components condense) from the make-up refrigerant stream (10) and forming a gaseous expanded, cooled refrigerant stream (164).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Minta with a separator to permit hydrocarbon components to be removed from the refrigeration cycle as desired for the situation at hand.
In regard to claim 4, Minta, as modified, teaches further cooling the liquefied gas stream (LNG from 50) within the heat exchanger zone (50, 55) using a sub-cooling refrigeration cycle (6), to thereby form a sub-cooled gas stream (10a).  
In regard to claim 6, Minta, as modified, teaches via the teachings of Roberts that the make-up gas stream (10) comprises a portion of the feed gas stream (100)
In regard to claim 7, Minta, as modified, teaches via Roberts that the make-up gas stream (10) comprises a mixture of methane with at least one component having a molecular weight heavier than methane (para. 82, see ethane).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 4, 2022